UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1528


In re: VICENTE BILORA MBENGA,

                Petitioner.


    On Petition for Writ of Mandamus.         (1:09-cr-00548-RDB-6)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vicente Bilora Mbenga, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vicente    Bilora      Mbenga   petitions   for    a     writ    of

mandamus, alleging that the district court has unduly delayed in

ruling on his motion filed pursuant to 28 U.S.C. § 2255 (2012).

He seeks an order from this court directing the district court

to act.   We find the present record does not reveal undue delay

in the district court.         Accordingly, we grant leave to proceed

in forma pauperis and deny the mandamus petition.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.




                                                          PETITION DENIED




                                      2